                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

NATALIE DILLON                                                                        PLAINTIFF

V.                                                CIVIL ACTION NO. 3:18-cv-481-CWR-FKB

WAL-MART 2720, WAL-MART STORES EAST, LP
and JOHN DOES 1-3                                                                 DEFENDANTS

                                             ORDER

       This cause is before the Court on two motions: Non-Party City of Pearl, Mississippi’s

Motion for Protective Order [30] and Plaintiff Natalie Dillon’s Motion to Compel [31]. The Court

finds that the Motion for Protective Order [30] should be granted, and that the Motion to Compel

[31] should be denied.

       Dillon alleges, inter alia, that a Wal-Mart employee, Michael Griffin, improperly confined

her after falsely accusing her of shoplifting. Prior to working for Wal-Mart, Griffin worked for the

City of Pearl Police Department. Dillon subpoenaed Griffin’s personnel file from the City of Pearl.

The City objected to producing the file, citing various privacy concerns. [29]. Dillon has moved

to compel production of the personnel file [31], while the City of Pearl has moved to produce the

documents for in camera review [30].

       The Court has reviewed the filings and the City of Pearl’s privilege log. The privilege log

lists five documents or categories of documents that are being withheld under claim of unidentified

“privacy laws” and that the documents are the “personnel file of [a] non-party.” [29] at 1-2. The

Court finds that the best course of action is to perform an in-camera review of Griffin’s personnel

file. The undersigned will then determine which documents, if any, should be produced.

       The Court sets a deadline of January 4, 2019, for the City of Pearl to deliver a Bates-

numbered copy of the documents to the undersigned’s chambers. The City of Pearl may either

send the Court a physical or an electronic copy of the file for review.
                                                 1
       Accordingly, the City of Pearl’s Motion for Protective Order [30] is granted, and Plaintiff’s

Motion to Compel [31] is denied.

       SO ORDERED, this the 19th day of December, 2018.

                                                     __/s/ F. Keith Ball     _______
                                                     UNITED STATES MAGISTRATE JUDGE




                                                 2
